Citation Nr: 0010586	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  95-08 147	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Washington, DC


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel

INTRODUCTION

The veteran had service from January 1940 to July 1945.  This 
appeal arises from an April 1994 rating decision, in which 
the RO, among other things, denied service connection for 
bilateral defective hearing and tinnitus, and denied an 
increased rating for an acquired psychiatric disorder.  In 
January 1995, the veteran testified at a hearing at the RO 
before a hearing officer.  A copy of the transcript of the 
hearing is included in the claims folder.  At the hearing, 
the veteran withdrew his claim for service connection for a 
disorder of the knees.  In a March 1996 decision by an RO 
hearing officer, the rating for the veteran's service-
connected post-traumatic stress disorder (PTSD, formerly 
diagnosed as an anxiety neurosis) was increased to 100 
percent.  This is considered a complete grant of the benefit 
sought on appeal with respect to the veteran's claim for an 
increased rating for PTSD and accordingly, that claim is not 
part of the pending appeal.  


FINDINGS OF FACT

1.  The veteran has testified that he served aboard a 
battleship during World War II and was exposed to loud 
noises, he has bilateral defective hearing, but no medical 
opinion relates the onset of his bilateral defective hearing 
to service.  

2.  The veteran has testified that he developed ringing in 
his ears after being exposed to loud noises in service and 
tinnitus has been diagnosed, but no medical evidence relates 
the onset of his tinnitus to service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral defective 
hearing is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim for service connection for tinnitus is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records do not contain any 
complaint, diagnosis or treatment for defective hearing or 
tinnitus.  

A report of a VA neuropsychiatric examination of the veteran 
in December 1980 included his complaint of hearing problems.  
However, the examination report does not include any clinical 
findings as to the veteran's hearing.  

In a VA Form 1-9 submitted in May 1981 in connection with an 
issue not on appeal, the veteran indicated that he had 
difficulty with his hearing.  Records of VA medical treatment 
of the veteran, dating from June 1983 to January 1984, 
include a March 1983 medical note in which the examining 
physician noted that the veteran's hearing appeared to be 
improving.  In a January 1984 medical note, the examining 
physician reported that, in interviewing the veteran it was 
necessary to shout at him because his hearing acuity had 
decreased.  

On VA audiometric examination of the veteran in March 1985, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
30
60
55
55
LEFT
10
55
65
85
90



Speech discrimination ability was 76 percent in the right ear 
and 72 percent in the left ear.  In a followup examination 
several days later, the veteran's average pure tone threshold 
(for 500, 1000, and 2000 Hertz) was 32 in the right ear and 
43 in the left ear.  The examiner concluded that the veteran 
had mid to high frequency sensorineural hearing loss, mild to 
moderate in the right ear, and moderate to profound in the 
left ear.  

On VA general medical examination of the veteran in March 
1985, the examining physician reported that the veteran had 
had decreased hearing acuity in his left ear over the past 
three to four years.  

In a January 1993 statement, the veteran submitted a claim of 
service connection for bilateral defective hearing.  On VA 
neuropsychiatric examination in May 1993, the examiner 
reported that the veteran had difficulty hearing.  On VA 
audiometric examination in May 1993, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
55
60
60
60
LEFT
15
55
70
80
90

The average pure tone thresholds were 59 decibels in the 
right ear and 74 in the left ear.  Speech recognition scores 
on the Maryland CNC word list were 68 percent in the right 
ear and 62 percent in the left ear.  The veteran reported a 
moderate, persistently recurring, high-pitched, ringing 
tinnitus bilaterally, which began gradually about 10 years 
earlier.  He gave a history of exposure to artillery, 
explosions and jet engine noise.  The examiner's diagnosis 
was bilateral mid to high frequency sensorineural hearing 
loss, moderate to moderately severe in the right ear and 
moderate to severe in the left ear.  

On VA audiometric examination of the veteran in November 
1993, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
60
65
65
65
LEFT
20
60
75
85
95

The average pure tone threshold was 64 percent in the right 
ear and 79 percent in the left ear.  Speech recognition on 
the Maryland CNC word list was 68 percent in the right ear 
and 62 percent in the left ear.  The veteran reported 
moderate, high-pitched ringing tinnitus at least once a day, 
beginning gradually about 10 years earlier.  He gave a 
history of exposure to artillery, explosives and jet engines.  
The examiner's diagnosis was bilateral mid to high frequency 
sensorineural hearing loss, moderately severe in the right 
ear and moderately severe to profoundly severe in the left 
ear.  

At a hearing at the RO in January 1995, the veteran testified 
that he was stationed aboard the U.S.S. Texas, a battleship 
operating in the North Atlantic Ocean during World War II.  
He served as a gunner's mate, assigned to a four-inch gun.  
He developed problems hearing and a ringing and buzzing sound 
in his ears.  He sought medical treatment for his defective 
hearing approximately three years after service, but the 
private physician who treated him had since retired and died.  

On VA audiometric examination in April 1995, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
60
65
60
60
LEFT
15
55
70
80
95

Speech recognition on the Maryland CNC word list was 56 
decibels in the right ear and 44 decibels in the left ear.  
The veteran reported a moderate, occasional, high-pitched 
ringing tinnitus in both ears, which began ten years earlier.  
He gave a history of exposure to artillery, explosions and 
jet engine noise.  The diagnostic assessment was bilateral 
mid to high frequency sensorineural hearing loss, moderately 
severe in the right ear and moderate to profound in the left 
ear.  Tinnitus aurium was also diagnosed.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(d).  A person who 
submits a claim for benefits under a law administered by VA 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial tribunal that the 
claim is well-grounded.  VA shall assist such a claimant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  If he has not presented evidence of a well-
grounded claim, his appeal must fail as to that claim, and 
there is no duty to assist him further in the development of 
his claim because such development would be futile.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

In order for a claim for service connection to be well-
grounded, there must be competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
laypersons are not competent to provide medical opinions.  
Layno v. Brown, 6 Vet. App. 465 (1994).  

Service Connection for Bilateral Defective Hearing

With regard to the claim of service connection for bilateral 
defective hearing, as an initial matter, the Board notes 
that, under the provisions of 38 C.F.R. § 3.385, impaired 
hearing is to be considered a disability for which service 
connection may be granted only when auditory thresholds in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater, or when auditory thresholds 
of at least three of these frequencies are 26 decibels or 
greater, or when speech recognition scores are less than 94 
percent using the Maryland CNC test.  

The evidence in this case includes medical diagnoses of 
bilateral sensorineural defective hearing and the veteran has 
a hearing loss by VA standards as set forth in 38 C.F.R. 
§ 3.385.  Therefore, the first element of Caluza is 
satisfied.  The veteran is competent to assert that he was 
exposed to loud noises in service, thus fulfilling the second 
element of Caluza.  However, the third requirement of Caluza, 
a medical opinion showing a nexus between the current 
bilateral defective hearing and reported acoustic trauma in 
service, is missing.  Absent medical evidence relating the 
veteran's bilateral defective hearing to service, the claim 
of service connection for bilateral defective hearing is not 
well-grounded and must be denied.  


Service Connection for Tinnitus

The medical evidence of record includes a diagnosis of 
tinnitus, and the first element of Caluza is met.  The 
veteran is competent to state that he noticed a ringing in 
his ears after being exposed to loud noises in service, thus 
fulfilling the second requirement of Caluza.  However, there 
is no medical opinion relating the onset of the veteran's 
tinnitus to reported acoustic trauma in service and without 
such evidence, the claim of service connection for tinnitus 
is not well-grounded and must be denied.  



ORDER

Entitlement to service connection for bilateral defective 
hearing is denied.  

Entitlement to service connection for tinnitus is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


